Case: 19-31051       Document: 00515532620         Page: 1     Date Filed: 08/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 19-31051                             August 19, 2020
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HENRY BABIN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:19-CR-42-1


Before JONES, BARKSDALE, and STEWART, Circuit Judges.
PER CURIAM: *
       Henry Babin challenges the denial of his motion to suppress evidence
seized during a search. He asserts: the search warrant did not authorize the
search of a structure he contends was his residence; and the good-faith
exception to the exclusionary rule is inapplicable because the warrant
applicant recklessly prepared the application by conducting insufficient
surveillance.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
     Case: 19-31051    Document: 00515532620      Page: 2    Date Filed: 08/19/2020


                                  No. 19-31051

      The underlying facts are not disputed and were established through an
agent’s suppression-hearing testimony.         Agents investigating the online
distribution of child pornography identified an address as the location of at
least one computer sharing child pornography. A warrant application listed
the location to be searched as “[t]he residence located at [the address]”. The
application further “described” the residence “as a one-story single-family
dwelling with white [siding] and a grey roof” and noted that “[a] small travel
trailer is on the property next to the carport [and] has been verified . . . as part
of the property”. The application listed the correct address and was granted
as filed.
      During the warrant’s execution, agents noticed what the subsequent
district court’s order denying the motion to suppress described as a “shed”. The
shed, a “secondary structure” located about 30–50 feet behind the main
dwelling, lacked: a mailbox; an external air-conditioning unit; a fence; and a
water system. It also relied on the main dwelling for electricity. After Babin
exited the shed, he told an agent the shed: was “part of the residence”; and
shared an address with the main dwelling.
      The shed was then searched. At some point, Babin informed an agent
the shed was his residence. Electronic devices were seized and subsequently
found to contain evidence of child pornography.
      Babin moved to suppress this evidence, contending the executing agents
exceeded the warrant’s scope because the warrant did not mention the shed,
which he contended was subject to heightened Fourth Amendment protection
as his “residence”. After this motion was denied, and pursuant to a plea
agreement reserving his right to challenge the denial, he conditionally pleaded
guilty to possession of child pornography, in violation of 18 U.S.C. § 2252A.




                                         2
    Case: 19-31051    Document: 00515532620      Page: 3   Date Filed: 08/19/2020


                                 No. 19-31051

      “[T]he reasonableness of an officer’s reliance upon a warrant issued by a
magistrate” is reviewed de novo. United States v. Satterwhite, 980 F.2d 317,
321 (5th Cir. 1992) (citation omitted). When evaluating a motion to suppress,
courts “consider the evidence in the light most favorable to the verdict, and
accept the district court’s factual findings unless clearly erroneous or
influenced by an incorrect view of the law”. United States v. Carrillo-Morales,
27 F.3d 1054, 1061 (5th Cir. 1994) (citation omitted).
      As held in United States v. Leon, 468 U.S. 897 (1984), “the Fourth
Amendment does not require the suppression of evidence obtained as a result
of objectively reasonable reliance on a warrant, even if the warrant is
subsequently invalidated”. United States v. Cherna, 184 F.3d 403, 407 (5th
Cir. 1999). Our court “employ[s] a two-step process for reviewing a district
court’s denial of a motion to suppress when a search warrant is involved”. Id.
(citation omitted).   If “the good-faith exception to the exclusionary rule
announced in [Leon] applies”, the analysis need proceed no further. Id.
(citation omitted). The second step is to “ensure that the magistrate had a
substantial basis for concluding that probable cause existed”. Id. (alteration
omitted) (quoting United States v. Pena-Rodriguez, 110 F.3d 1120, 1129 (5th
Cir. 1997)).
      The good-faith exception applies unless
      the issuing-judge was “misled by information in an affidavit that
      the affiant knew was false or would have known was false except
      for his reckless disregard of the truth”; the issuing-judge “wholly
      abandoned his judicial role” in such a manner that “no reasonably
      well trained officer should rely on the warrant”; the warrant was
      “based on an affidavit so lacking in indicia of probable cause as to
      render official belief in its existence entirely unreasonable”; or the
      warrant was facially invalid.




                                        3
    Case: 19-31051      Document: 00515532620    Page: 4   Date Filed: 08/19/2020


                                  No. 19-31051

United States v. Gibbs, 421 F.3d 352, 355 (5th Cir. 2005) (quoting Leon, 468
U.S. at 923). In this instance, the more direct approach is step two, regarding
probable cause.
      Babin, who is represented by counsel, assumes the searched structure
was a residence, rather than a shed, but he provides no analysis or citation to
any authority supporting this assumption. Accordingly, he has abandoned any
such contention. See, e.g., United States v. Reagan, 596 F.3d 251, 254–55 (5th
Cir. 2010) (citations omitted).
      Because, as the district court concluded, the warrant authorized a search
on the premises of the residence at the designated address, which was correctly
stated in the warrant, it also authorized the search of a detached shed on that
premises. See United States v. Olinde, No. 04-31061, 2006 WL 1049048, at *4
(5th Cir. 20 Apr. 2006) (“If the warrant states the physical address of the
premises and gives a description of the residence, [a] detached shed is the type
of building that is ordinarily a part of residential property.” (alterations and
internal quotation marks omitted) (quoting United States v. Earls, 42 F.3d
1321, 1327 (10th Cir. 1994))); United States v. Napoli, 530 F.2d 1198, 1200–01
(5th Cir. 1976) (concluding warrant’s “reference to [correct street address] was
sufficient” to authorize search of camper not specifically identified in warrant)
(citations omitted)).
      AFFIRMED.




                                       4